            Case 1:20-cv-07926-JMF Document 7 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
DANIEL ZARABI, individually and on behalf of all                       :
others similarly situated,                                             :
                                                                       :
                                     Plaintiff,                        :   20-CV-7926 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
GOLAR LNG LIMITED, et al.,                                             :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 24, 2020, Plaintiff filed a class action lawsuit on behalf of purchasers of
Golar LNG Limited securities between April 30, 2020, and September 24, 2020. The complaint
alleges violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“1934
Act”) and Rule 10b-5, promulgated thereunder.

        As explained in the Court’s September 25, 2020, Order, Section 78u-4(a)(3)(A) of the
Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A), requires that
within twenty days of the filing of the complaint, Plaintiff shall “cause to be published, in a
widely circulated national business-oriented publication or wire service, a notice advising
members of the purported plaintiff class . . . of the pendency of the action, the claims asserted
therein, and the purported class period.” 15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also
provides that “not later than 60 days after the date on which the notice is published, any member
of the purported class may move the court to serve as lead plaintiff of the purported class.” Id.
In addition, the Act requires that not later than 90 days after the date on which notice is
published, the Court shall consider any motion made by a purported class member in response to
the notice, and shall appoint as lead plaintiff the member or members of the purported plaintiff
class that the Court determines to be most capable of adequately representing the interests of
class members. See id. § 78u-4(a)(3)(B)(i). In the event that more than one action on behalf of a
class asserting substantially the same claim or claims has been filed, and any party has sought to
consolidate those actions for pretrial purposes or for trial, the Court shall not appoint a lead
plaintiff until after a decision on the motion to consolidate is rendered. See id. § 78u-
4(a)(3)(B)(ii).

       Plaintiff’s counsel notified the Court that a corrected version of the required notice was
published on September 25, 2020. See ECF No. 6. Members of the purported class therefore
have until November 24, 2020, to move the Court to serve as lead plaintiffs. It is further
ORDERED that opposition to any motion for appointment of lead plaintiff shall be served and
          Case 1:20-cv-07926-JMF Document 7 Filed 09/30/20 Page 2 of 2




filed by December 8, 2020. Finally, it is hereby ORDERED that a conference shall be held on
December 16, 2020, at 4:45 p.m. either remotely or in Courtroom 1105 of the Thurgood
Marshall Courthouse, 40 Centre Street, New York, New York to consider any motions for
appointment of lead plaintiff and lead counsel and for consolidation.

        If an amended complaint or a related case is filed prior to appointment of a lead plaintiff,
Plaintiff’s counsel shall, within one week, submit a letter to the Court identifying any
differences between the allegations in the new complaint(s) and the allegations in the original
complaint (including but not limited to any differences in the claims asserted and the relevant
class periods) and showing cause why the Court should not order republication of notice under
the PSLRA and set a new deadline for the filing of motions for appointment. See, e.g., Hachem
v. Gen. Elec. Inc., No. 17-CV-8457 (JMF), 2018 WL 1779345 (S.D.N.Y. Apr. 11, 2018).

       It is further ORDERED that the named plaintiffs shall promptly serve a copy of this
Order on each of the defendants.

       SO ORDERED.

Dated: September 30, 2020                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  2
